DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-30-2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a braiding angle of the first type of axial yarn is varied along a longitudinal direction of the midfoot region of the braided component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations do not have any support in the specification “a braiding angle of the first type of axial yarn is varied along a longitudinal direction of the midfoot region of the braided component”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected because it recites the limitations “a braiding angle of the first type of axial yarn is varied along a longitudinal direction of the midfoot region of the braided component” do not have any support in the specification; therefore, it is considered as new matter.
Claim 6 is rejected because it recites the limitations “wherein yarns of the first type of axial yarn are arranged the first region at a first angle relative to the longitudinal direction of the midfoot region; and in the second region at a second angle relative to the longitudinal direction of the midfoot region that is smaller than the first angle” do not have any support in the specification; therefore, it is considered as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because, it is not clear how “a braiding angle of the first type of axial yarn is varied” since the specification does not explain and the art does not recognized the limitations. As much, there is known in the art that the axial yarn is a straight line (i.e. 0 or 180 degree) and the braiding angles are measured by the braiding, not axial, yarn which is support by the specification; therefore, it is not clear how the angles can be varied since they’re all the same. 
  Claim 6 is rejected because it recites the limitations “wherein yarns of the first type of axial yarn are arranged the first region at a first angle relative to the longitudinal direction of the midfoot region; and in the second region at a second angle relative to the longitudinal direction of the midfoot region that is smaller than the first angle” since the specification does not explain and the art does not recognized the limitations. As much, there is known in the art that the axial yarn is a straight line (i.e. 0 or 180 degree) and the braiding angles are measured by the braiding, not axial, yarn which is support by the specification; therefore, it is not clear how the first angle and second angle can be compared since they’re all the same.
Any remaining claims are rejected as depending from a rejected base claim.
Response to Arguments
Applicant’s arguments, dated 05-19-2021, with respect to the specification objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments. However, another objection has been made.
Applicant’s arguments, dated 05-19-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims. However, another rejection has been made.
Applicant's arguments, date 05-19-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but are moot due to applicant amendments.
Examiner Note: even through, there is not any art rejection on the current set of claims, which filed 05-19-2021, but it is not guaranteed that when applicant amend the claim to overcome the 112(a) rejection and the claim set will be allowed. Thus, the art recognizes that the braiding angles (caused by braiding yarn) are changing by the feeding speed of the last (which is discussed in paragraph 0070 of Bruce (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com); therefore, the term “midfoot region” could be as long as 99.99999% of the tubular length or a shoe length.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                                /SHAUN R HURLEY/Primary Examiner, Art Unit 3732